Citation Nr: 0620846	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-16 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of tinnitus claims affected by the United 
States Court of Appeals for Veterans Claims (Court's) 
decision in Smith v. Nicholson, 19 Vet. App. 63 (2005).  
Claims affected by the stay included (1) all claims in which 
a claim for compensation for tinnitus was filed prior to June 
13, 2003, and a disability rating greater than 10 percent was 
sought; and (2) all claims in which service connection for 
tinnitus was filed prior to June 10, 1999, and was denied on 
the basis that the veteran's tinnitus was not "persistent" 
for purposes of 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005).  Recently, the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  As a consequence, the Secretary 
rescinded the stay that had been imposed on the above 
tinnitus claims.  

In any event, in this case, the Board emphasizes that the 
tinnitus claim on the appeal was filed in May 2003, well 
after June 1999, and did not involve a request for a 
disability rating greater than 10 percent.  Consequently, the 
tinnitus claim on appeal was not affected by the prior stay, 
and no further analysis with regard to the prior stay is 
necessary to adjudicate this matter.  

The Board notes that the veteran's May 2003 claim for service 
connection for tinnitus also included a claim for service 
connection for bilateral hearing loss.  There is no 
indication that the RO has ever adjudicated that claim.  
Therefore, the matter is referred to the RO for the 
appropriate action.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
tinnitus that is related to any disease or injury during 
military service.


CONCLUSION OF LAW

Service connection for a tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

The veteran asserts service connection for tinnitus related 
to alleged noise exposure abroad a B-24 Bomber during 14 hour 
flight to Italy in February 1944.  The claims folder is 
negative for any treatment, complaint, or diagnosis of 
tinnitus.  Thus, absent evidence of a current disability, 
service connection cannot be granted for tinnitus.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Even assuming current tinnitus, the Board emphasizes that the 
veteran's service medical records (SMRs) and his post-service 
medical records for 60 years after service contain no 
complaint or diagnosis regarding tinnitus, providing clear 
evidence against his claim.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

The veteran's lay opinion, offered without the benefit of 
medical education or training, that he suffers from tinnitus 
related to service is not competent evidence.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board acknowledges the veteran's assertion that a 
military physician during service informed the veteran he had 
tinnitus, as well as the veteran's assertion that more 
recently the veteran's son (a physician) told him nothing 
could be done about his tinnitus.  In this regard, the 
veteran is not competent to relate what a doctor purportedly 
stated to him concerning a medical diagnosis.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

The Board would not dispute the fact that the veteran was 
exposed to loud noise in World War II.  In any event, the 
amount of time between service and the first indications of 
this disorder in the medical record provides very clear 
evidence against this claim.  In light of the fact that the 
evidence of record is silent regarding tinnitus until a half-
century after service, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5107(b).  The claim is denied. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of VCAA letter dated in June 2003, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the May 2004 statement of the case (SOC) includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a). See Quartuccio, supra.

The Board observes that the RO issued the June 2003 VCAA 
notice letter prior to the August 2003 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id at 120-21.  Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the evidence he has submitted in the form of 
written statements.  Moreover, the June 2003 VCAA letter, 
August 2003 rating decision, and the May 2004 SOC advised the 
veteran of what missing evidence was relevant and necessary 
to demonstrate service connection for tinnitus.  
Additionally, the VCAA letter advised the veteran that the VA 
needs "additional information or evidence."  Therefore, any 
timing error in the notice or a failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board emphasizes that the veteran has not made any 
showing or allegation that the content of VCAA notice has 
prejudiced him in any way

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that a VA etiological opinion has not been 
obtained for the veteran's tinnitus claim.  However, the 
Board finds that the evidence, discussed above, indicates 
that the veteran did not receive treatment for tinnitus 
during service, after service, or even in recent years.  
There is no competent probative medical evidence showing a 
nexus between service and any current tinnitus condition.  
Thus, a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) 
(2005).  As service and post-service medical records provide, 
as a whole, no basis to grant this claim, and much evidence 
against this claim, the Board finds no basis for a VA 
examination/opinion to be obtained.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs.  The veteran has not indicated that there is 
any VA or private treatment records relevant to his claim.  
With regard to the SMRs, the veteran does contend that he was 
hospitalized for tinnitus for 2 weeks in February or March of 
1944 while stationed in Italy.  However, SMRs are negative 
for this hospitalization.  The RO obtained the veteran's SMRs 
in June 1948 subsequent to a dental claim the veteran filed 
shortly after service.  Therefore, all available SMRs were 
obtained prior to the St. Louis fire in 1973, and could not 
have been destroyed by the fire.  Thus, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  
38 U.S.C.A. § 5103A.  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


